Filed 8/11/16 In re Luis P. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re LUIS P., a Person Coming Under the
Juvenile Court Law.
                                                                D068999
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J231834)

         v.

LUIS P.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Roderick W.

Shelton, Judge. Affirmed.


         Sheila O'Connor, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Theodore M. Cropley and Daniel

J. Hilton, Deputy Attorneys General, for Plaintiff and Respondent.
       In 2012, the district attorney filed a petition against Luis P. (Minor), which was

dismissed in 2013 after he completed an informal program of supervision. In 2014, the

district attorney filed a new petition against Minor for an unrelated incident. As to the

new petition, the juvenile court declared him a ward under Welfare and Institutions Code

section 6021 and placed him on probation. In 2015, the court found that Minor

satisfactorily completed the terms of probation for his latest offense and sealed the

records relating to it, but denied his request to seal the records relating to his first,

previously dismissed, petition. Minor contends the court erred by not sealing the records

pertaining to his prior dismissed petition under former section 786, or alternatively, the

current version of section 786 should be retroactively applied.2 We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

                                    Petition No. 1: G1907

       In 2012, the district attorney filed petition G1907 against Minor, alleging he

unlawfully possessed a controlled substance in violation of Health and Safety Code

section 11350, subdivision (a). The juvenile court ordered Minor to participate in an

informal program of supervision under section 654.2. In 2013, the court found that he




1     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.

2      Subsequent unspecified references to "former section 786" are to the version
effective January 1, 2015, to December 31, 2015. (Stats. 2014, ch. 249, § 2.)
Amendments to the statute became effective on January 1, 2016. (Stats. 2015, ch. 368,
§ 1.)
                                                2
had substantially complied with the terms of his informal program and dismissed the

petition.

                                      Petition No. 2: G7111

       In July 2014, the district attorney filed a new petition, G7111, against Minor,

alleging an offense of petty theft (Pen. Code, § 484). Minor admitted the offense, the

court declared him a ward, and placed him on probation. In October 2015, the court

found that Minor had satisfactorily completed probation, dismissed petition G7111,

sealed the records relating to it, and terminated jurisdiction.

       At the October review hearing, Minor also moved to seal the records of his first,

previously dismissed, petition (G1907). His counsel stated that sealing the first petition

was "[c]ertainly . . . not the mandatory law at this point in time" and relevant

amendments to section 786 would "go into effect January of next year," but urged sealing

based on the "spirit of the rule." The court denied Minor's motion to seal his first

petition. He timely appealed the court's order denying his motion.

                                         DISCUSSION

                                 I.       Former Section 786

       Despite making certain concessions below, Minor still contends on appeal that his

first petition should have been sealed under former section 786. The People respond that

his first petition could not be sealed under former section 786 because the petition was

dismissed in 2013, prior to the statute's effective date. We agree with the People.

       We are guided by the well-established rule that a "statute applies prospectively

only, unless the Legislature clearly expresses an intent that it operate retroactively."

                                               3
(People v. Ledesma (2006) 39 Cal. 4th 641, 664; see Evangelatos v. Superior Court

(1988) 44 Cal. 3d 1188, 1207 [" '[it] is an established canon of interpretation that statutes

are not to be given a retrospective operation unless it is clearly made to appear that such

was the legislative intent' "].)

        Furthermore, to ascertain the Legislature's intent, "[w]e must look to the statute's

words and give them their usual and ordinary meaning. [Citation.] The statute's plain

meaning controls the court's interpretation unless its words are ambiguous. If the plain

language of a statute is unambiguous, no court need, or should, go beyond that pure

expression of legislative intent." (Green v. State of California (2007) 42 Cal. 4th 254,

260.)

        Applying the above principles, we conclude the juvenile court did not err because

it could not apply former section 786 to seal a previously dismissed petition. Former

section 786 became effective on January 1, 2015, and provided in pertinent part:

           "If the minor satisfactorily completes (a) an informal program of
           supervision pursuant to Section 654.2, . . . or (c) a term of probation
           for any offense not listed in subdivision (b) of Section 707, the court
           shall order the petition dismissed, and the arrest upon which the
           judgment was deferred shall be deemed not to have occurred. The
           court shall order sealed all records pertaining to that dismissed
           petition in the custody of the juvenile court . . . ." (Italics added.)

Former section 786 did not contain any language permitting a court to seal records

pertaining to a petition dismissed prior to the statute's effective date, and instead, the

plain and unambiguous language described dismissal and sealing together, prospectively.

Minor fails to identify any ambiguous or uncertain statutory language.

        Contrary to Minor's position, the Legislature has not expressed an intent for the

                                               4
automatic sealing provisions of former section 786 to apply to previously dismissed

petitions. (See In re Y.A. (2016) 246 Cal. App. 4th 523, 527 (Y.A.) ["[T]he plain language

of former section 786 did not support the proposition that it was intended to be a panacea

for all sealing issues."].) Courts may not interpret a statute in a way that effectively adds

provisions or rewrites it to conform to an assumed intent that does not appear from its

plain language. (People v. Connor (2004) 115 Cal. App. 4th 669, 692.) Before and after

the enactment of former section 786, section 781 has provided a method for individuals

to petition the court to seal their juvenile records. (See In re G.Y. (2015) 234 Cal. App. 4th
1196, 1200 ["The right to have juvenile records sealed is governed by section 781."];

Cal. Rules of Court, rule 5.830.) The juvenile court did not misconstrue the scope of

former section 786.

                                II.    Amended Section 786

       Turning to Minor's primary argument on appeal, he contends the records relating

to his first petition should be sealed under the current version of section 786, which

became effective on January 1, 2016, after the court terminated jurisdiction over him. He

relies on In re Estrada (1965) 63 Cal. 2d 740 (Estrada), to support the contention that

amended section 786 may be retroactively applied and argues Y.A., supra, 246

Cal.App.4th at page 527, is distinguishable because the minor in Y.A. did not successfully

complete probation for her first petition while he successfully completed an informal

program of supervision.

       Based on its plain language, amended section 786 does not operate retroactively.

The amended statute contains a similar requirement as its former version for sealing

                                              5
records pertaining to a pending petition if the minor satisfactorily completes probation.3

However, the Legislature added a number of new subdivisions, including subdivision

(e)(1), which states in part, "[t]he court may, in making its order to seal the record and

dismiss the instant petition pursuant to this section, include an order to seal a record

relating to, or to dismiss, any prior petition or petitions that have been filed or

sustained . . . ." (§ 786, subd. (e)(1).) There is no legislative indication in the language

of amended section 786 that it should be applied in lieu of the relevant law in effect at the

time of the court's sealing order, former section 786.

       Estrada does not support Minor's position. Estrada teaches that "[w]hen the

Legislature amends a statute so as to lessen the punishment it has obviously expressly

determined that its former penalty was too severe and that a lighter punishment is proper

as punishment for the commission of the prohibited act. . . . This intent seems obvious,

because to hold otherwise would be to conclude that the Legislature was motivated by a

desire for vengeance, a conclusion not permitted in view of modern theories of

penology." (Estrada, supra, 63 Cal.2d at p. 745, italics added; People v. Brown (2012)

54 Cal. 4th 314, 324-325 (Brown) [affirming the Estrada rule applies only when a

legislative act "mitigate[s] the punishment for a particular criminal offense" based on the

inferred legislative intent to impose a lighter penalty].)

       Amended section 786 does not impose a punishment or penalty for any offense; it


3      Amended section 786 provides in pertinent part: "If the minor satisfactorily
completes . . . a term of probation for any offense, the court shall order the petition
dismissed. The court shall order sealed all records pertaining to that dismissed petition in
the custody of the juvenile court . . . ." (§ 786, subd. (a).)
                                               6
addresses circumstances requiring and permitting a court to seal juvenile records. The

statute is not punitive in nature, and accordingly, does not lend itself to the inference

discussed in Estrada of legislative intent to impose a reduced penalty to nonfinal cases.

(See § 202, subd. (e) [listing punishments for delinquent minors].) Amended section 786

operates prospectively, providing an incentive for minors to satisfactorily complete

probation for offenses alleged in pending (i.e., "instant") petitions. (§ 786, subd. (e)(1).)

       Furthermore, although Minor accurately relates a factual distinction between his

case and the minor in Y.A., supra, 246 Cal.App.4th at page 527—a successful versus

unsuccessful completion of supervision/probation—the distinction is of no significance to

our legal analysis regarding retroactivity. As we have discussed, the Legislature has not

indicated that amended section 786 was intended to operate retroactively in lieu of former

section 786. (Cf. Brown, supra, 54 Cal.4th at p. 325 [statute that increased rate at which

prisoners earned credit for good behavior was not intended to operate retroactively and it

provided increased incentives for future good behavior].)

       In summary, the court properly limited its sealing order to the records of Minor's

last petition under former section 786, and amended section 786 does not operate

retroactively. Minor retains the ability to petition the court to seal his remaining juvenile

records under section 781. (§ 781; Cal. Rules of Court, rule 5.830.)




                                              7
                                   DISPOSITION

      The order denying Minor's motion to seal petition number G1907 is affirmed.



                                                                HALLER, Acting P. J.

WE CONCUR:



McDONALD, J.


IRION, J.




                                          8